Citation Nr: 1338327	
Decision Date: 11/21/13    Archive Date: 12/06/13

DOCKET NO.  07-02 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for a temporal lobe seizure disorder, to include as secondary to service-connected hearing loss and tinnitus disabilities.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to February 1971.  The appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over this issue was subsequently transferred to the RO in Honolulu, Hawaii.

The Board notes that in a June 2013 supplemental statement of the case, the RO, through the Appeals Management Center (AMC), issued a supplemental statement of the case addressing a claim of entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  However, such issue had been dismissed in a February 2013 Board decision based on the Veteran's withdrawal of the claim at a July 2010 hearing before the undersigned Acting Veterans Law Judge.  The Board finds that such supplemental statement of the case was issued in error, and that such issue is not on appeal.   


FINDING OF FACT

The issue of entitlement to service connection for a seizure disorder was granted in a June 2013 rating decision.  


CONCLUSION OF LAW

As the benefit sought on appeal has been granted, there remains no case or controversy as to the entitlement to service connection for a temporal lobe seizure disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.

In a February 2013 decision, the Board reopened the claim of entitlement to service connection for a temporal lobe seizure disorder and remanded it for additional development.  The Board also dismissed two issues: (1) entitlement to service connection for depression and (2) entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities.  Thus, at that time, the issue of entitlement to service connection for a seizure disorder was still on appeal.  The February 2013 Board decision is final as to the issues that were dismissed.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2013)

However, in a June 2013 rating decision, the RO, via the AMC, granted service connection for a seizure disorder and assigned a 10 percent rating, effective November 12, 2003.  The Board notes that the appellant has not submitted a notice of disagreement in response to the June 2013 rating decision.

As the claim for service connection for a seizure disorder was granted, there is no case or controversy regarding this issue.  Thus, there is no remaining allegation of error of fact or law in the determination involving service connection for a seizure disorder.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2002); 38 C.F.R. § 20.101 (2013).  Accordingly, the Board is without jurisdiction to review the appeal.  



ORDER

The claim of entitlement to service connection for a temporal lobe seizure disorder is dismissed.



______________________________________________
B. C. MORTON
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


